                                             Case 3:19-cv-02559-JCS Document 84 Filed 08/21/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                       Case No. 19-cv-02559-JCS
                                            LAWRENCE PASCAL,
                                   8                                                       ORDER DENYING MOTION TO
                                                        Plaintiff,                         DISMISS SECOND AMENDED
                                   9                                                       COMPLAINT PURSUANT TO FRCP
                                                  v.                                       RULE 12(b)(6), FOR A MORE
                                  10                                                       DEFINITE STATEMENT PURSUANT
                                            CONCENTRA, INC.,                               TO FRCP RULE 12(e) AND TO STRIKE
                                  11                                                       PURSUANT TO RULE 12(f)/23(c)(1)(A)
                                                        Defendant.
                                  12                                                       Re: Dkt. No. 68
Northern District of California
 United States District Court




                                  13

                                  14
                                       I.      INTRODUCTION
                                  15
                                               Plaintiff Lawrence Pascal brings a putative class action against Defendant Concentra, Inc.
                                  16
                                       (“Concentra”) under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
                                  17
                                       Presently before the Court is Concentra’s Motion to Dismiss Second Amended Complaint
                                  18
                                       Pursuant to FRCP Rule 12(b)(6), for a More Definite Statement Pursuant to FRCP Rule 12(e) and
                                  19
                                       to Strike Pursuant to Rule 12(f)/ 23(c)(1)(A) (“Motion”). The Court finds that the Motion can be
                                  20
                                       decided without a hearing and therefore vacates the Motion hearing set for September 4, 2020 at
                                  21
                                       9:30 pursuant to Civil Local Rule 7-1(b). For the reasons stated below, the Motion is DENIED.1
                                  22
                                       II.     BACKGROUND
                                  23
                                               Over a year ago, Concentra brought a motion to dismiss Plaintiff’s First Amended
                                  24
                                       Complaint (“FAC”). See Dkt No. 13. On August 20, 2019, the Court granted the motion as to
                                  25
                                       Concentra’s request for attorneys’ fees but rejected Concentra’s other challenges, finding that
                                  26
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                           Case 3:19-cv-02559-JCS Document 84 Filed 08/21/20 Page 2 of 5




                                   1   Plaintiff stated a viable claim under the TCPA and declining to strike from the class definition

                                   2   individuals who do not reside in California. Dkt. No. 19. Concentra filed an answer to the FAC

                                   3   on September 3, 2019. Dkt. No. 24. Discovery commenced and is ongoing.

                                   4          On May 20, 2020, the Court granted a stipulation allowing Plaintiff to file a Second

                                   5   Amended Complaint (“SAC”) so that Plaintiff could amend the class definition to: 1) strike from

                                   6   the class definition the phrase “for the purpose of promoting Defendant’s services;” and 2) strike

                                   7   the language related to consent to address the concern that the class definition could be considered

                                   8   a failsafe class. Dkt. No. 59. Consistent with the stipulation, the SAC is identical to the FAC

                                   9   except for these two changes to the class definition. Dkt. No. 60 (SAC).2

                                  10          On May 22, 2020, Concentra stated in the parties’ joint case management conference

                                  11   statement that it “anticipate[d] filing a motion to disqualify plaintiff, a motion to disqualify

                                  12   plaintiff’s counsel, and a motion for summary judgment.” Dkt. No. 63. It made no mention,
Northern District of California
 United States District Court




                                  13   however, of its intention to bring a motion to dismiss the SAC. Nonetheless, on June 19, 2020,

                                  14   Concentra filed the instant Motion.

                                  15          While styled as challenges to the sufficiency of the pleadings brought under Rule 12, the

                                  16   Motion is based in large part on evidence that Concentra asks the Court to consider in evaluating

                                  17   the adequacy of Plaintiff’s TCPA claim. In particular, Concentra asks the Court to consider

                                  18   evidence it contends shows that Plaintiff’s wife is a licensed therapist who consented to receive

                                  19   texts about potential employment opportunities at the telephone number where Plaintiff received

                                  20   the text that is the basis for his TCPA claim. Based on that text, Concentra argues that the Court

                                  21   should dismiss the TCPA claim under Rule 12(b)(6) or order Plaintiff to provide a more definite

                                  22   statement under Rule 12(e) to include allegations about his wife’s consent.

                                  23          Concentra also asks the court to strike the class allegations under Rule 12(f) because

                                  24   Plaintiff is not typical of the class he represents (because he has actual knowledge that his wife

                                  25   consented to receive the text, according to Concentra) and would be an inadequate class

                                  26   representative. Concentra further contends the “overly broad putative class” will result in

                                  27
                                       2
                                  28     Because the Court summarized the allegations in the FAC in its previous order -- and those
                                       allegations are identical to the allegations in the SAC -- the Court does not repeat them here.
                                                                                           2
                                              Case 3:19-cv-02559-JCS Document 84 Filed 08/21/20 Page 3 of 5




                                   1   “burdensome discovery because a myriad of consent-related evidence will be required to exclude

                                   2   those individuals who, like Mrs. Pascal, provided prior express consent to be texted” and “will

                                   3   render the motion for class certification, motion for summary judgment and trial unmanageable,

                                   4   and impose significant burdens on the Court’s resources, with the only reasonable outcome being

                                   5   that class treatment is not the superior method of adjudicating this individual claim.”

                                   6   III.     ANALYSIS
                                   7            A.   Challenges Under Rule 12(b)(6)
                                   8            A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                   9   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  10   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  11   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). In ruling on a motion to dismiss under Rule 12(b)(6),

                                  12   the court analyzes the complaint and takes “all allegations of material fact as true and construe[s]
Northern District of California
 United States District Court




                                  13   them in the light most favorable to the non-moving party.” Parks Sch. of Bus. v. Symington, 51

                                  14   F.3d 1480, 1484 (9th Cir. 1995). “Ordinarily, a court may look only at the face of the complaint

                                  15   to decide a motion to dismiss.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th

                                  16   Cir. 2002). However, under the doctrine of incorporation by reference, a court may look beyond

                                  17   the pleadings to consider documents that were “referenced extensively in the complaint and were

                                  18   accepted by all parties as authentic” without converting a Rule 12(b)(6) motion into a summary

                                  19   judgment motion. Id. (citing In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th

                                  20   Cir.1999)).

                                  21            A motion asserting a 12(b) defense must be made before filing an answer. Fed. R.Civ.

                                  22   12(b) (emphasis added). “[A]mending a complaint does not automatically revive defenses and

                                  23   objections the defendant ha[s] previously waived.” Townsend Farms v. Goknur Gida Madderleri

                                  24   Enerji Imalat Ithalat Ihracat Ticaret Ve Sanayi A.S., No. SACV150837DOCJCGX, 2016 WL

                                  25   10570248, at *6 (C.D. Cal. Aug. 17, 2016) (listing cases). Thus, a defendant may bring a Rule

                                  26   12(b) motion objecting to an amended complaint only to the extent the challenges asserted in that

                                  27   motion are based on the new matter in the amended complaint. Brooks v. Caswell, No. 3:14-CV-

                                  28   01232-AC, 2016 WL 866303, at *3 (D. Or. Mar. 2, 2016) (“this court follows many other circuits
                                                                                         3
                                          Case 3:19-cv-02559-JCS Document 84 Filed 08/21/20 Page 4 of 5




                                   1   and district courts across the country which have held that an amended complaint does not revive

                                   2   the right to file a post-answer motion to dismiss, with the exception that new claims may be

                                   3   attacked”); see also Regents of Univ. of California v. Triple S Steel Holdings Inc., No.

                                   4   SACV161408DOCFFMX, 2016 WL 11002545, at *2 (C.D. Cal. Nov. 1, 2016) (rejecting Rule

                                   5   12(b)(6) challenge to claim in amended complaint on the basis that the claim was not new and the

                                   6   challenge had been waived by failing to assert it in an earlier motion to dismiss); Sears Petroleum

                                   7   & Transport Corp. v. Ice Ban Am., Inc., 217 F.R.D. 305, 307 (N.D.N.Y. 2003) (holding that “if

                                   8   the amended complaint also contains new matter, the defendant may bring a second motion under

                                   9   Rule 12 to object to the new allegations only”).

                                  10          Concentra’s challenges under Rule 12(b)(6) are not aimed at any new material in the SAC

                                  11   and therefore its objections have already been waived.    Further, to the extent Concentra seeks to

                                  12   introduce evidence to contradict the allegations in the complaint and to show that they are
Northern District of California
 United States District Court




                                  13   “misleading,” the motion is not proper under Rule 12(b)(6). Despite Concentra’s vague references

                                  14   to the doctrine of incorporation, it makes no attempt to show that the evidence it relies on was

                                  15   referenced in the SAC. It was not. Were the Court to consider the evidence offered by Concentra

                                  16   the Motion would be converted to a summary judgment motion but such a motion is premature.

                                  17          The Court therefore rejects Concentra’s challenges to the SAC under Rule 12(b)(6).

                                  18          B.    Request for a More Definite Statement Under Rule 12(e)
                                  19          Under Rule 12(e), the Court may grant a motion for a more definite statement when a

                                  20   pleading “is so vague or ambiguous that the party cannot reasonably prepare a response.” Fed. R.

                                  21   Civ. P. 12(e). “[A] motion for a more definite statement must be considered in light of the liberal

                                  22   pleading standards of Rule 8(a).” Bureerong v. Uvawas, 922 F. Supp. 1450, 1461 (C.D. Cal.

                                  23   1996). “Thus, a motion for a more definite statement should not be granted unless the defendant

                                  24   literally cannot frame a responsive pleading.” Id. (citing Boxall v. Sequoia Union High School

                                  25   District, 464 F.Supp. 1104, 1114 (N.D.Cal. 1979)). That standard is not met here. Indeed,

                                  26   Concentra already filed an answer, responding to virtually the same allegations as are contained in

                                  27   the SAC. The Court therefore rejects Concentra’s argument that Plaintiff should be required to

                                  28   provide a more definite statement.
                                                                                          4
                                             Case 3:19-cv-02559-JCS Document 84 Filed 08/21/20 Page 5 of 5




                                   1           C.   Motion to Strike Under Rule 12(f)

                                   2           Rule 12(f) of the Federal Rules of Civil Procedure provides that a district court “may strike

                                   3   from a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

                                   4   matter.” “The function of a 12(f) motion to strike is to avoid the expenditure of time and money

                                   5   that must arise from litigating spurious issues by dispensing with those issues prior to trial. . . .”

                                   6   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993) (quotation marks, citation, and first

                                   7   alteration omitted), rev’d on other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517, 114 S.Ct.

                                   8   1023, 127 L.Ed.2d 455 (1994). “Where the complaint demonstrates that a class action cannot be

                                   9   maintained on the facts alleged, a defendant may move to strike class allegations prior to

                                  10   discovery.” Sanders v. Apple Inc., 672 F. Supp. 2d 978, 990 (N.D. Cal. 2009) (citing Thompson v.

                                  11   Merck & Co., 2004 WL 62710, *5 (E.D.Pa. Jan. 6, 2004)). However, “[b]efore a motion to strike

                                  12   is granted, the court must be convinced that any questions of law are clear and not in dispute, and
Northern District of California
 United States District Court




                                  13   that under no set of circumstances could the claim or defense succeed.” Id. (citing RDF Media

                                  14   Ltd. v. Fox Broadcasting Co., 372 F.Supp.2d 556, 566 (C.D.Cal.2005)).

                                  15           Concentra’s challenges to the class allegations, like its objections to the SAC under Rule

                                  16   12(b) and 12(e), are not aimed at the pleadings but instead, are based on evidence about facts that

                                  17   are very much in dispute relating to whether Plaintiff’s wife consented to receive the text message

                                  18   that is the basis of Plaintiff’s claim. Under these circumstances, Concentra’s challenges are not

                                  19   appropriately addressed under Rule 12(f). Rather, they should be addressed at the class

                                  20   certification stage of the case, when the parties have had a full opportunity to engage in discovery.

                                  21   Therefore, the Court rejects Concentra’s request to strike the class allegations in the SAC.

                                  22   IV.     CONCLUSION
                                  23           The Motion is DENIED.

                                  24           IT IS SO ORDERED.

                                  25   Dated: August 21, 2020

                                  26                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  27                                                      Chief Magistrate Judge
                                  28
                                                                                           5
